
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


UNITED NATURAL FOODS, INC.
EMPLOYEE STOCK OWNERSHIP PLAN

EFFECTIVE MARCH 1, 2004

Employee Stock Ownership Plan

--------------------------------------------------------------------------------



UNITED NATURAL FOODS, INC.
EMPLOYEE STOCK OWNERSHIP PLAN

Table of Contents

Introduction   1
Article I.
 
Definitions
 
1 1.1.   Account   1 1.2.   Acquisition Loan   1 1.3.   Affiliate   1 1.4.  
Aggregation Group   1 1.5.   Board   1 1.6.   Code   1 1.7.   Compensation   1
1.8.   Contribution Suspense Account   2 1.9.   Disability   2 1.10.  
Diversification Election   2 1.11.   Effective Date   2 1.12.   Employee   2
1.13.   Employer   2 1.14.   Employer Stock   2 1.15.   Entry Date   2 1.16.  
Financed Shares   2 1.17.   Forfeiture   4 1.18.   Hour of Service   4 1.19.  
Leased Employee   4 1.20.   Limitation Year   4 1.21.   Normal Retirement Age  
4 1.22.   One-Year Break in Service   4 1.23.   Participant   4 1.24.   Plan   4
1.25   Plan Administrator   4 1.26.   Plan Year   4 1.27.   Qualified Election
Period   4 1.28.   Qualified Participant   4 1.29.   Suspense Account   4 1.30.
  Trust   4 1.31.   Trustees   4 1.32.   Valuation Date   5 1.33.   Vested   5
1.34.   Year of Service   5
Article II.
 
Eligibility and Participation
 
5 2.1.   Eligible Employees   5 2.2.   Commencement of Participation   5 2.3.  
Participation of Affiliates, Etc.   5 2.4.   Termination of Active Participation
  5 2.5.   Resumption of Active Participation   6
Article III.
 
Contributions
 
6 3.1.   Employer Contributions   6          


i

--------------------------------------------------------------------------------



3.2.   Limitations on Annual Additions   6 3.4.   Participant Contributions   7
3.5.   Rollover Contributions   7
Article IV.
 
Participants' Accounts
 
7
4.1.
 
Separate Accounts
 
7 4.2.   Allocations   8 4.3.   Release from Suspense Account   8 4.4.  
Dividends on Employer Stock   9 4.5.   Forfeitures   9 4.6.   Valuations   9
4.7.   Prohibited Allocation   10
Article V.
 
Vesting
 
10
5.1.
 
Vesting Schedule
 
10 5.2.   Full Vesting   10 5.3.   Past Service   11 5.4.   Breaks In Service  
11 5.5.   Treatment of Forfeitures   11
Article VI.
 
Distributions from the Plan
 
11
6.1.
 
Time and Manner of Distributions
 
11 6.2.   Diversification Election   13 6.3.   Put Option   14 6.4.  
Designation of Beneficiary   14 6.5.   Proof of Death, Etc.   14 6.6.  
Qualified Domestic Relations Order   14
Article VII.
 
Plan Administration
 
15
7.1.
 
Organization of the Plan Administrator
 
15 7.2.   Operation of the Plan Administrator   15 7.3.   Responsibilities of
the Employer and Plan Administrator   15 7.4.   Management of Trust Fund Assets
  16 7.5.   Expenses   16 7.6.   Allocation and Delegation of Responsibility  
16 7.7.   Indemnification   16 7.8.   Service of Process   17 7.9.   Statement
of Account   17 7.10.   Advisory Committee   17
Article VIII.
 
The Trust
 
17 8.1.   Establishment of Trust   17 8.2.   Interest in Trust   17 8.3.  
Accounts   17 8.4.   Investment of Assets and Voting Rights   17 8.5.  
Acquisition Loans   18 8.6.   Liability of Trustee   19 8.7.   Allocation of
Duties   19 8.8.   Legal Limitation   19 8.9.   Appointment of Independent
Fiduciary   19
Article IX.
 
General
 
20 9.1.   Amendment of Plan   20          

ii

--------------------------------------------------------------------------------



9.2.   Plan Termination   20 9.3.   Notice of Amendment   21 9.4.  
Non-Alienation of Benefits   21 9.5.   Employment Relation   21 9.6.   Payments
to Minors and Incompetents   21 9.7.   Missing Persons   21 9.8.   Sole Source
of Benefits   21 9.9.   Plan Qualification   21 9.10.   Merger Consolidation  
21 9.11.   Exclusive Benefit   22 9.12.   Claims for Benefits   22 9.13.  
Service of Plan Fiduciaries   22 9.14.   Governing Law   22 9.15.   Gender and
Number   22 9.16.   Titles and Headings   22
Article X.
 
Top-Heavy Provisions
 
22
10.1.
 
Definitions
 
22 10.2.   Minimum Contributions   24 10.3.   Vesting   24

iii

--------------------------------------------------------------------------------



Introduction

        The Cornucopia Natural Foods, Inc. Employee Stock Ownership was
originally adopted effective November 1, 1988. The plan was amended and restated
in its entirety in the form of the United Natural Foods, Inc. Employee Stock
Ownership Plan effective August 1, 1996 and subsequently amended by amendments 1
through 4 (collectively the "Prior Plan"). The Plan as amended and restated
herein is generally effective March 1, 2004, except as otherwise provided.

        The Plan is intended to recognize the contributions made to the
Employer's successful operation by its Employees, and to provide a means for
participating Employees to acquire an equity interest in the Employer, while
furthering their personal financial goals. The Plan is intended to be a stock
bonus plan under Section 401(a) of the Internal Revenue Code of 1986, as amended
(the "Code") and an employee stock ownership plan ("ESOP") under Section 4975
(e)(7) of the Code and is designed to invest primarily in qualifying employer
securities, as defined in Section 4975(e)(8) of the Code. At no time shall any
of the funds contributed under the Plan be used for any purpose other than the
exclusive benefit of Plan Participants and their beneficiaries.

Article I. Definitions

        Wherever used herein, the following words shall have the following
meanings, unless otherwise stated:

        1.1.  "Account" means the entire interest of a Participant in the Trust,
and includes separate subaccounts maintained to record a Participant's interest
in Employer Stock and other investments.

        1.2.  "Acquisition Loan" means any loan or other extension of credit to
the Plan or Trust not prohibited by Section 4975(c) of the Code, including a
loan which meets the requirements set forth in Section 4975(d)(3) of the Code
and the regulations thereunder, the proceeds of which are used to finance the
acquisition of Employer Stock or to refinance such a loan.

        1.3.  "Affiliate" means a parent, subsidiary, or other corporation which
is a member of the same controlled group of corporations within the meaning of
Section 414(b) of the Code as the Employer.

        1.4.  "Aggregation Group" means the Employer and any corporation which
becomes a member of a controlled group of corporations (as defined in
Section 414(b) of the Code) which includes the Employer; any trade or business
(whether or not incorporated) which comes under common control (as defined in
Section 414(c) of the Code) with the Employer; any organization (whether or not
incorporated) which becomes a member of an affiliated service group (as defined
in Section 414(m) of the Code) which includes the Employer; and any other entity
required to be aggregated with the Employer pursuant to regulations under
Section 414(o) of the Code.

        1.5.  "Board" means the Board of Directors of United Natural
Foods, Inc., a Delaware corporation with its principal place of business in
Connecticut.

        1.6.  "Code" means the Internal Revenue Code of 1986 and any amendments
thereto. All citations to Sections of the Code are to such Sections as they may
from time to time be amended or renumbered,

        1.7.  "Compensation" means with respect to any Participant, such
Participant's wages as defined in Code Section 3401(a) and all other payments of
compensation by the Employer (in the course of the Employer's trade or business)
for a Plan Year for which the Employer is required to furnish the Participant a
written statement under Code Sections 6041(d), 6051(a)(3) and 6052 (i.e., wages,
tips and other compensation as reported on Form W-2). Compensation must be
determined without regard to any rules under Code Section 3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in Code
Section 3401(a)(2)).

1

--------------------------------------------------------------------------------




        Notwithstanding the foregoing the definition of Compensation under this
Section shall (i) exclude (even if includible in gross income), fringe benefits
(cash and non-cash), moving expenses, deferred compensation and compensation
attributable to the exercise of any stock options which may be issued by the
Employer, and (ii) include amounts which are contributed by the Employer
pursuant to a salary reduction agreement and which are not includible in the
gross income of the Participant under Code Sections 125, 132(f)(4), 402(e)(3) or
402(h)(1)(B). Compensation prior to the commencement of participation in the
Plan shall be disregarded.

        The maximum Compensation is any Plan Year that may be taken into account
for any purpose under the Plan is $200,000, as adjusted in accordance with
Section 401(a)(17) of the Code.

        1.8.  "Contribution Suspense Account" means the account comprised of
excess Employer contributions and Forfeitures maintained in accordance with
Section 3.2(b).

        1.9.  "Disability" means a condition which 1) qualifies the Participant
for total disability benefits under a long-term disability plan maintained by
the Employer, or 2) qualifies the Participant for Social Security disability
benefits, or 3) is determined to constitute total disability by a physician
chosen by the Plan Administrator, acting in a uniform and nondiscriminatory
manner.

        1.10. "Diversification Election" means an election made in accordance
with Section 6.2.

        1.11. "Effective Date" means February 1, 2004. Upon its adoption, this
amended and restated Plan shall take effect on the Effective Date.

        1.12. "Employee" means any person employed by an Employer as a full time
or part time employee (including an officer but not a director as such) who
receives Compensation from the Employer.

        1.13. "Employer" means United Natural Foods, Inc., a Delaware
corporation, its successors and assigns, and, when the context requires, shall
include a participating Affiliate which is designated by the Board in accordance
with the provisions of Section 2.2 as an affiliated Employer under the Plan and
whose designation as such has been accepted by the Affiliate and continues in
effect. An affiliated Employer may revoke its acceptance of such designation at
any time, but until such acceptance has been revoked all the provisions of the
Plan shall apply to the Participants of that Employer and their beneficiaries.
Each affiliated Employer by adopting this Plan appoints the Employer and the
Plan Administrator as its agents to act for it in all matters relating to the
Plan and the Trust, and agrees to furnish the Plan Administrator with such
information as may be necessary for the proper administration of the Plan.

        1.14. "Employer Stock" means common stock issued by the Employer or an
Affiliate, which stock is readily tradable on an established securities market.
If there is no common stock which meets the foregoing requirement, the term
"Employer Stock" means common stock issued by the Employer or an Affiliate
having a combination of voting power and dividend rights equal to or in excess
of (a) that class of common stock of the issuer having the greatest voting
power, and (b) that class of common stock of the issuer having the greatest
dividend rights. Noncallable preferred stock shall be deemed to be Employer
Stock if such stock is convertible at any time into stock which constitutes
Employer Stock hereunder and if such conversion is at a conversion price which
(as of the date of the acquisition by the Trust) is reasonable. For purposes of
the preceding sentence, pursuant to regulations under 409(e) of the Code,
preferred stock shall be treated as noncallable if after the call there will be
a reasonable opportunity for a conversion which meets the requirements of the
preceding sentence.

        1.15. "Entry Date" means August 1 and February 1 of each Plan year, and
such other special entry dates as the Board of Directors of the Company may
establish when an Affiliated Employer adopts the Plan and its employees first
becomes eligible to commence participation in the Plan.

        1.16. "Financed Shares" means any Employer Stock acquired by the Trust
with the proceeds of an Acquisition Loan.

2

--------------------------------------------------------------------------------



        1.17. "Forfeiture" means the part of a Participant's Account which is
not Vested and becomes forfeited following the Participant's termination of
employment.

        1.18. "Hour of Service" means:

        (a)   (i) each hour for which an Employee is paid, or entitled to
payment, for the performance of duties for an Employer during the period in
which the duties are performed;

        (ii)   each hour for which an Employee is paid, or entitled to payment,
by an Employer on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including Disability), layoff,
jury duty, military duty or leave of absence; and

        (iii)  each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by an Employer.

        (b)   Hours of Service determined in accordance with Subsection
(a)(i) shall be credited to the period during which the duties were performed.

        (c)   Hours of Service determined in accordance with Subsection
(a)(ii) shall be credited to the period to which the Employee is compensated for
other than the performance of services.

        (d)   Hours of Service determined in accordance with Subsection
(a)(iii) shall be credited to the period to which the award or agreement
relates.

        (e)   For purposes of Subsection (a)(ii), a payment shall be deemed to
be made by or due from an Employer regardless of whether such payment is made by
or due from an Employer directly or indirectly through, among others, a trust
fund or insurance company to which an Employer contributes or pays premiums, and
regardless of whether contributions made or due to the trust fund, insurance
company or other entity are for the benefit of particular Employees or are on
behalf of a group of Employees in the aggregate.

        (f)    Notwithstanding any provision in this Section 1.18 to the
contrary, (i) no more than 501 Hours of Service for a Plan Year are required to
be credited to an Employee on account of any single continuous period during
which the Employee performs no duties (whether or not such period occurs in a
single computation period); and (ii) no Hours of Service will be credited to an
Employee if payment is made or due under a plan maintained solely for the
purpose of complying with applicable workers' compensation, unemployment
compensation or disability insurance laws.

        (g)   Hours of Service with a member of the Aggregation Group shall be
recognized, except that simultaneous service with more than one such entity
shall not result in duplication of credited Hours of Service.

        (h)   Hours of Service shall be computed and credited in accordance with
paragraphs (b) and (c) of Section 2530.200b-2 of the Department of Labor
Regulations.

        (i)    Solely for purposes of determining whether a One-Year Break in
Service has occurred in a particular Plan Year, an individual who is absent from
work for maternity or paternity reasons shall receive credit for the Hours of
Service which would otherwise have been credited to such individual but for such
absence, up to a maximum of 501 Hours, or in any case in which such Hours cannot
be determined, eight Hours of Service per day of such absence, provided that the
individual timely provides the Plan Administrator with such information as it
shall require regarding such absence. For purposes of this Subsection, an
absence from work for maternity or paternity reasons means an absence:

(i)by reason of the pregnancy of the individual,

(ii)by reason of the birth of a child of the individual,

3

--------------------------------------------------------------------------------



(iii)by reason of the placement of a child with the individual in connection
with the adoption of such child by such individual, or

(iv)for purposes of caring for such child for a period beginning immediately
following such birth or placement.

        The Hours of Service credited under this Subsection shall be credited in
the Plan Year in which the absence begins if the crediting is necessary to
prevent a One-Year Break in Service in that period, or in all other cases, in
the following Plan Year.

        (j)    With respect to those Employees for whom records of actual Hours
of Service are not kept (e.g. salaried Employees), Hours of Service shall be
credited using an equivalency of 45 Hours of Service for each week for which an
Employee is paid or entitled to payment for at least one Hour of Service.

        1.19. "Leased Employee" means any person (other than an employee of the
recipient) who, pursuant to an agreement between the recipient and any other
person ("Leasing Organization") has performed services for the recipient (or for
the recipient and related persons determined in accordance with
Section 414(n)(6) of the Code) on a substantially full-time basis for a period
of at least one year, and such services are performed under the primary
direction or control of the recipient. Notwithstanding the foregoing, a Leased
Employee shall not be considered an employee of the recipient if (a) the Leased
Employee is covered by a money purchase pension plan providing (i) a
nonintegrated employer contribution rate of at least 10% of compensation, as
defined in Code Section 415(c)(3), (ii) immediate participation, and (iii) full
and immediate vesting, and (b) Leased Employees do not constitute more than 20%
of the recipient's non-highly compensated work force.

        1.20. "Limitation Year" means, for purposes of Section 415 of the Code,
the Plan Year.

        1.21. "Normal Retirement Age" means the later of the Participant's 65th
birthday, or the 5th anniversary of participation in the Plan.

        1.22. "One-Year Break in Service" means a Plan Year during which a
Participant completes 500 or fewer Hours of Service.

        1.23. "Participant" means any Employee participating in the Plan in
accordance with Article II.

        1.24. "Plan" means The United Natural Foods Employee Stock Ownership
Plan, as set forth herein, as the same may be amended from time to time, and
includes the Trust.

        1.25 "Plan Administrator" means the Employer, acting through an
individual or committee designated by the Board.

        1.26. "Plan Year" means the Employer's fiscal year from August 1 through
the following July 31.

        1.27. "Qualified Election Period" means the six-Plan-Year period
beginning with the Plan Year in which the Participant first becomes a Qualified
Participant.

        1.28. "Qualified Participant" means a Participant who has attained age
55 and who has completed at least 10 years of active participation in the Plan.

        1.29. "Suspense Account" means the account comprised of unallocated
shares of Employer Stock maintained in accordance with Section 4.4.

        1.30. "Trust" means The United Natural Foods, Inc. Employee Stock
Ownership Trust described in Article VIII which constitutes part of the Plan.

        1.31. "Trustee" means the person or persons appointed by the Board to
serve at its pleasure as Trustee(s) of the Trust.

4

--------------------------------------------------------------------------------




        1.32. "Valuation Date" means the last day of the Plan Year, and such
other date(s) as the Plan Administrator may designate for valuing Plan assets.

        1.33. "Vested" means the portion of a Participant's Account that is
non-forfeitable.

        1.34. "Year of Service" means the computation period of 12 consecutive
months during which an Employee has completed at least 1000 Hours of Service
with an Employer determined as follows:

        (a)   For purposes of eligibility for participation, the computation
period shall begin with the date on which the Employee first performs or is
credited with an Hour of Service. The participation computation period for
determining a Year of Service shall then commence with the first day of the Plan
Year which includes the first anniversary of the date on which the Employee
first performed an Hour of Service.

        (b)   For purposes of determining a Participant's Vested interest in his
or her Account, the computation period shall be the Plan Year.

        (c)   Service prior to the Effective Date shall be counted for
eligibility and vesting purposes.

        (d)   Notwithstanding any other provision of the Plan, contributions,
benefits and service credit with respect to qualified military service shall be
provided in accordance with Section 414(u) of the Code.

        (e)   For eligibility and vesting purposes, Years of Service shall be
determined by taking into account service with any member of the Aggregation
Group, including service as a Leased Employee within such Group. Years of
Service may also include any period of prior employment by any predecessor or
affiliated organization upon such terms and conditions (uniformly applicable to
Participants similarly situated) as the Plan Administrator may approve.

Article II. Eligibility and Participation

        2.1.    Eligible Employees.    All Employees who are Participants in the
Plan as of the Effective Date of this amendment and restatement shall continue
to participate in the Plan. Thereafter, all Employees are eligible to
participate in the Plan except (a) Employees who are members of a collective
bargaining unit, unless the applicable collective bargaining agreement provides
for participation in the Plan, (b) Leased Employees, (c) Employees who are
nonresident aliens and who do not receive any earned income from an Employer
that constitutes income from sources within the United States, (d) independent
contractors (or any person treated by the employer as an independent contractor
regardless of any agency or judicial determination that the individual is an
employee for other purposes); and (e) contract workers hired through, or who are
employees of, an outside agency.

        2.2.    Commencement of Participation.    An eligible Employee shall
become a Participant in the Plan as on the Entry Date coincident with or next
following the date on which he or she attained age 18 and completed one Year of
Service.

        2.3.    Participation of Affiliates, Etc.    The Employer may at any
time and from time to time by action of its Board (a) authorize an Affiliate to
adopt the Plan and establish the terms on which its employees shall commence
participation in the Plan, or (b) provide for the merger into this Plan, and
continuation of as a part of this Plan, any other retirement or pension plan of
the Employer or an Affiliate, on such terms and conditions as the Board may
establish.

        2.4.    Termination of Active Participation.    Except to the extent
that an allocation under Section 4.2 may be required, active participation in
the Plan shall cease when a Participant ceases to be employed within the
Aggregation Group for any reason. Active participation shall also cease when a
Participant is transferred to a nonparticipating member of the Aggregation
Group, or is transferred to a classification of Employees not eligible to
participate under Section 2.1.

5

--------------------------------------------------------------------------------




        2.5.    Resumption of Active Participation.    A former active
Participant who resumes employment as an Employee shall recommence participation
in the Plan as of the date he or she is credited with his or her first Hour of
Service after re-employment. If an Employee has become a Participant in the Plan
and his or her status as an active Participant is subsequently terminated due to
a transfer of employment to a nonparticipating Affiliate, or the Employee
becomes ineligible under Section 2.1, the individual shall resume participation
immediately upon his or her re-employment with a participating Employer or
transfer to an eligible classification.

Article III. Contributions

        3.1.    Employer Contributions.    

        (a)   For each Plan Year, the Employer shall contribute to the Plan, in
cash or shares of Employer Stock, such amount as the Employer may determine in
its sole discretion, which amount may be zero, provided that (i) the Employer's
contribution shall not exceed the maximum deductible contribution for any Plan
Year under Section 404 of the Code, and (ii) the Employer shall contribute
sufficient cash to (A) make any required payments of principal and interest on
any outstanding Acquisition Loan, (B) restore any Forfeitures suffered by
reemployed former Participants to the extent required after application of
Section 5.5(c), and (C) restore any Accounts which were cancelled in accordance
with Section 9.7, after the missing owner has been located.

        (b)   The Employer may contribute all or part of the entire amount due
on behalf of one or more other Employers and charge the amount thereof to the
Employer responsible therefor. In any Plan Year, the contribution on behalf of
Participants who are Employees of an Employer, when expressed as a percentage of
the aggregate Compensation of such Participants, may, but need not, be the same
as the contribution on behalf of the Participants who are Employees of another
Employer.

        (c)   Contributions for any Plan Year shall be paid to the Trustee not
later than the due date (including any extensions thereof) for filing the
Employer's federal income tax return for its taxable year on account of which
such contribution was made.

        (d)   All or part of the contributions made under Section 3.1.(a) may be
used to purchase Employer Stock allocated to the Accounts of Participants or
beneficiaries, if necessary to make cash distributions.

        3.2.    Limitations on Annual Additions.    

        (a)   The maximum Annual Additions that may be contributed or allocated
to a Participant's Account for any Limitation Year shall not exceed the lesser
of:

(i)the Defined Contribution Dollar Limitation, or

(ii)100 percent of the Participant's compensation, within the meaning of
Section 415(c)(3) of the Code for the Limitation Year.

The "Defined Contribution Dollar Limitation" shall mean $40,000, as adjusted
under Section 415(d) of the Code. The compensation limitation referred to above
in (ii) shall not apply to any contribution for medical benefits (within the
meaning of Section 419A(f)(2) of the Code) after separation from service which
is otherwise treated as an Annual Addition, or to any amount otherwise treated
as an Annual Addition under Section 415(l)(1) of the Code.

        (b)   For purposes of the Plan, "Annual Additions" shall mean, with
respect to a Participant, the total of (i) the Employer contributions (whether
or not used to pay principal or interest on any Acquisition Loan);
(ii) Forfeitures (including any income attributable to Forfeitures); and
(iii) amounts described in Sections 415(l)(1) and 419A(d)(2) of the Code (using
the definitions

6

--------------------------------------------------------------------------------






found in Sections 415(l)(2) and 419A(d)(3) of the Code), allocated to a
Participant's Account for the Limitation Year by the Employer. Notwithstanding
any provision in this Section 3.2(b) to the contrary, if not more than one-third
of the total Employer contributions for the Plan Year are allocated to the
Accounts of Participants who are "highly compensated employees" (as defined
below), then the term "Annual Additions" shall not include Forfeitures of
Employer Stock if such Employer Stock was acquired with the proceeds of an
Acquisition Loan, or any amounts contributed to the Trust by an Employer and
applied to the repayment of interest on an Acquisition Loan. For purposes of
this Section 3.2(b), shares of Employer Stock that are released from the
Suspense Account and credited to a Participant's Account during any Plan Year
shall be valued at the lesser of (i) the Participant's allocable share of
Employer contributions for the Plan Year that are used to repay the Acquisition
Loan, or (ii) the fair market value of Employer Stock released from the Suspense
Account and allocated to the Participant's Account for the Plan Year as provided
in Article IV. For any Plan Year a "highly compensated employee" is an Employee
of the Employer or an Affiliate who (i) at any time during the Plan Year or the
preceding Plan Year was a 5% owner of the Employer, or (ii) at any time during
the preceding Plan Year received compensation from the Employer in excess of
$80,000 (as adjusted for inflation in the manner provided in Section 415 of the
Code, except that the base period shall be the calendar quarter ending
September 30, 1996). At the option of the Employer, employees who are not among
the top 20 percent of employees ranked on the basis of compensation paid during
the Plan Year may be excluded from the definition of highly compensated
employees. If, as a result of the allocation of Forfeitures, a reasonable error
in estimating a Participant's compensation or other limited facts and
circumstances that the Commissioner of the Internal Revenue Service finds
justifiable under Treasury regulation Section 1.415-6(b)(6), the total Annual
Additions to a Participant's Account would otherwise exceed the above
limitations, the amount of such excess shall be allocated to a Contribution
Suspense Account. The amount allocated to the Contribution Suspense Account
shall be deemed to be a contribution of the Employer made on account of the Plan
for the next Plan Year.

        (c)   If a participating Employer or any other member of the Aggregation
Group (determined using the more than 50% control test in Section 415(h) of the
Code), maintains any other defined contribution plan, each Participant's Annual
Additions under the Plan shall be aggregated with the Participant's annual
additions (within the meaning of Section 415(c)(2) of the Code) under each such
other plan for the purposes of applying the limitations of Section 3.2(b). In
the event the aggregated plan limitations of this Section 3.2 would be exceeded
after application of the allocation rules set forth in Section 4.2, the annual
additions provided under the other plan shall be reduced, or refunded if
permitted by the terms of such plan, to the extent necessary to achieve
compliance with the limitations of Section 415 of the Code.

        (d)   The Annual Additions allocated to each Participant's Account shall
be further limited to the extent necessary to ensure compliance with the
nonallocation provisions of Section 4.7.

        3.3.    Participant Contributions.    No Participant shall be required
or permitted to contribute to the Plan.

        3.4.    Rollover Contributions.    This Plan will not accept rollover
contributions from any source.

Article IV. Participants' Accounts

        4.1.    Separate Accounts.    The Plan Administrator shall maintain an
Account for each Participant, to which shall be credited, as of each Valuation
Date, the Participant's share of Employer contributions to the Plan, Forfeitures
under the Plan, if any, and all earnings and/or losses thereon. Separate
subaccounts shall be maintained to record each Participant's interest in
Employer Stock (the "Stock Account") and other investments of the Trust (the
"Other Investments Account"). The Plan

7

--------------------------------------------------------------------------------




Administrator may also maintain a Stock Forfeiture Account and Other Investments
Forfeiture Account in the name of a Participant who has terminated employment.

        The Stock Account shall reflect the Participant's share of Employer
contributions made in Employer Stock or purchased with Employer contributions,
his or her allocable share of released Financed Shares pursuant to
Section 4.3(a), his or her allocable share of Forfeitures of Employer Stock, and
his or her allocable share of any Employer Stock attributable to earnings on
Employer Stock (such as stock dividends).

        The Other Investments Account shall reflect the Participant's share of
Employer contributions made in cash and any cash dividends or distributions on
Employer Stock allocated and credited to the Participant's Stock Account (other
than currently distributable dividends or distributions), his or her share of
cash Forfeitures, and any income, gains, losses, appreciation or depreciation
attributable thereto.

        4.2.    Allocations    

        (a)   Subject to the limitations of Section 3.2, Employer Stock released
from the Suspense Account pursuant to Section 4.3(a) with respect to a Plan Year
(after the special allocation required under Section 4.4 (a)(ii) if dividends
are used to repay an Acquisition Loan), and Employer contributions and
Forfeitures (other than Employer contributions and cash Forfeitures used to pay
principal or interest on an Acquisition Loan) for such Plan Year shall be
allocated to the Account of each Participant (i) who completed 1,000 or more
Hours of Service during the Plan Year and was employed by the Employer on the
last day of the Plan Year, or (ii) whose employment terminated during such Plan
Year by reason of death, Disability, or at or after the attainment of Normal
Retirement Age, in the proportion that the Participant's Compensation for the
Plan Year from the Employer bears to the Compensation of all Participants
entitled to share in the allocation for the Plan year.

        (b)   Allocations of Employer Stock shall be expressed in terms of whole
and fractional shares.

        4.3.    Release from Suspense Account.    

        (a)   Any Financed Shares acquired by the Trust shall initially be
credited to a Suspense Account and will be allocated to the Accounts of
Participants only as payments on the Acquisition Loan are made by the Trustees.
The number of Financed Shares to be released from the Suspense Account for
allocation to Participants' Accounts for each Plan Year shall be the number of
Financed Shares held in the Suspense Account immediately before the release for
the current Plan Year multiplied by a fraction, the numerator of which is the
amount of principal paid on the Acquisition Loan for that Plan Year and the
denominator of which is the sum of the numerator and the total of all payments
of principal on that Acquisition Loan to be paid during the remaining term of
the Acquisition Loan.

        (b)   At the option of the Plan Administrator and in accordance with the
regulations under Section 4975 of the Code, Financed Shares may be allocated to
the Accounts of Participants as payments of principal and interest on the
Acquisition Loan are made by the Trustee. The number of Financed Shares to be
released from the Suspense Account for allocation to Participants' Accounts for
each Plan Year shall be based upon the ratio that the payments of principal and
interest on the Acquisition Loan for the Plan Year bear to the total projected
payments of principal and interest for the Plan Year and over the remainder of
the Acquisition Loan repayment period (determined without any reference to any
possible extensions or renewals thereof). For purposes of computing the above
ratio, if the interest rate on an Acquisition Loan is variable, the interest to
be paid in subsequent Plan Years shall be calculated by assuming that the
interest rate in effect as of the end of the applicable Plan Year will be the
interest rate in effect for the remainder of the term of the Acquisition Loan.
Notwithstanding the foregoing, in the event such

8

--------------------------------------------------------------------------------






Acquisition Loan shall be repaid with the proceeds of a subsequent Acquisition
Loan (the "Substitute Loan"), such repayment shall not operate to release all
such Employer Stock in the Suspense Account, but, rather, such release shall be
effected pursuant to the foregoing provisions of this Section 4.3 on the basis
of payments of principal and interest on the Substitute Loan.

        (c)   If at any time there is more than one Acquisition Loan
outstanding, separate accounts shall be established within the Suspense Account
for each such Acquisition Loan. Each Acquisition Loan for which a separate
account is maintained shall be treated separately for purposes of the provisions
governing the release of Employer Stock from the Suspense Account under this
Section 4.3.

        (d)   It is intended that the provisions of this Section 4.3 shall be
applied and construed in a manner consistent with the applicable requirements of
the Code and regulations. Employer Stock released from the Suspense Account for
a Plan Year in accordance with this Section 4.3 shall be held in the Trust on an
unallocated basis until allocated by the Plan Administrator pursuant to
Section 4.2 as of the last day of that Plan Year.

        4.4.    Dividends on Employer Stock.    

        (a)   In the discretion of the Plan Administrator, cash dividends paid
on shares of Employer Stock allocated to Participants' Accounts may be
(i) allocated to each Participant's Account in proportion that the number of
shares of Employer Stock allocated to the Participant's Account bears to the
total number of allocated shares of Employer Stock in the Trust, or (ii) used to
repay, in whole or in part, principal (or interest) due on an Acquisition Loan;
provided, however, that if cash dividends on allocated shares of Employer Stock
are used to repay an Acquisition Loan, Employer Stock having a fair market value
equal to the amount of the dividends which would otherwise have been credited to
a Participant's Account shall be allocated to each such Account.

        (b)   Cash dividends on Employer Stock held in the Suspense Account
shall be used to repay the related Acquisition Loan. Stock dividends on Employer
Stock held in the Suspense Account shall be held in the Suspense Account and
released as provided in Section 4.3.

        (c)   If so determined by the Plan Administrator, any cash dividends on
Employer Stock allocated to Participants' Accounts may be paid currently (or
within ninety (90) days after the end of the Plan Year in which the dividends
are paid to the Trust) in cash to such Participant on a nondiscriminatory basis,
or the Employer may pay such dividends directly to Participants. Such
distribution (if any) of cash dividends to Participants may be limited to
Participants who are still Employees, may be limited to dividends on shares of
Employer Stock which are then Vested or may be applicable to dividends on all
shares allocated to Participants' Accounts.

        4.5    Forfeitures.    The allocation of Forfeitures to Participants'
Accounts shall be made after application of the rules set forth in Section 5.5.

        4.6.    Valuations.    

        (a)   As of each Valuation Date, each Participant's Account shall be
valued at fair market value and credited with the Participant's allocable share
of any Forfeitures, earnings, losses or expenses of the Trust.

        (b)   All valuations of Employer Stock which are not readily tradable on
an established securities market with respect to activities carried on by the
Plan shall be made by an independent appraiser meeting requirements similar to
those contained in Treasury regulations under Section 170(a)(1) of the Code.

        (c)   The allocation to a Participant's Account of earnings, losses, or
expenses of the Trust shall be made in the proportion that the Participant's
Account balance at the close of business as of the last day of the prior Plan
Year bore to the total Account balances of all Plan Participants as of such
date.

9

--------------------------------------------------------------------------------



        4.7.    Prohibited Allocations.    

        (a)   No portion of the Trust attributable to (or allocable in lieu of)
Employer Stock acquired by the Plan in a sale to which Section 1042 of the Code
applies ("Section 1042 Stock") may accrue or be allocated directly or indirectly
under the Plan:

(i)during the "Nonallocation Period", for the benefit of

(A)any taxpayer who makes an election under Section 1042(a) of the Code with
respect to the Employer Stock,

(B)any individual who is related to the taxpayer (within the meaning of
Section 267(b) of the Code), except as provided below,

(ii)for the benefit of any other person who owns (after application of
Section 318(a) of the Code applied without regard to the employee trust
exception of Section 318(a)(2)(B)(i)) more than 25 percent of:

(A)any class of outstanding stock of the Employer or any Affiliate, or

(B)the total value of any class of outstanding stock of Employer or any
Affiliate.

        (b)   Notwithstanding the foregoing, Section 1042 Stock or other assets
in the Trust in lieu thereof may accrue or be allocated to lineal descendants of
the taxpayer referred to in Section 4.7(a)(i)(A) above, provided that the
aggregate amount allocated to the benefit of all such lineal descendants during
the "Nonallocation Period" does not exceed more than five percent (5%) of the
Section 1042 Stock (or amounts allocated in lieu thereof) held by the Plan which
are attributable to a sale to the Plan by any person related to such descendants
(within the meaning of Section 267(c)(4)) of the Code.

        (c)   A person shall be treated as failing to meet the stock ownership
limitation under Section 4.7(a)(ii) above if such person fails such limitation:

(i)at any time during the one (1) year period ending on the date of sale of
Section 1042 Stock to the Plan, or

(ii)on the date as of which Section 1042 Stock is allocated to Participants in
the Plan.

        (d)   for purposes of this Section 4.7, "Nonallocation Period" means the
period beginning on the date of the sale of the Section 1042 Stock and ending on
the later of:

(i)the date which is ten (10) years after the date of sale, or

(ii)the date of the Plan allocation attributable to the final payment of the
Acquisition Loan incurred in connection with such sale.

Article V. Vesting

        5.1.    Vesting Schedule.    A Participant's interest in his or her
Account shall become Vested as follows:

Participant's
Years of Service


--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

  less than 5   0 % 5 or more   100 %

        5.2.    Full Vesting.    Notwithstanding the provisions of Section 5.1
above, each Participant shall become fully Vested upon the Participant's death,
Disability or attainment of Normal Retirement Age (provided the Participant is
employed by an Employer on that date), or the date on which the

10

--------------------------------------------------------------------------------




Participant is required to be fully Vested under the applicable provisions of
the Code on account of the termination or partial termination of the Plan or the
complete discontinuance of contributions to the Plan.

        5.3.    Past Service.    For purposes of determining a Participant's
Vested interest in his or her Account, Years of Service shall include employment
with the Employer or an Affiliate recognized under Section 1.34 before the
Effective Date.

        5.4.    Breaks In Service.    

        (a)   If a Participant terminates employment and incurs five (5) or more
consecutive One-Year Breaks in Service, then in the event that the Participant
is reemployed, all Years of Service after such termination will be disregarded
for the purpose of determining the Participant's Vested interest in his or her
Account that accrued before such Breaks.

        (b)   If a Participant had no Vested interest at the time the
Participant terminated employment, Years of Service prior to any period of
consecutive One-Year Breaks in Service shall not be taken into account if the
number of consecutive One-Year Breaks in Service equals or exceeds the greater
of five (5), or the number of Years of Service credited to the Participant prior
to such Breaks.

        5.5.    Treatment of Forfeitures.    

        (a)   If a Participant terminates employment, any amount credited to the
Participant's Account which is not Vested at the time of the Participant's
termination of employment shall become a Forfeiture as of the earlier of (i) the
last day of the Plan Year in which the Participant received a complete
distribution of the Participant's Vested interest in his or her Account, or
(ii) the Participant's fifth consecutive One-Year Break in Service. For purposes
of this Section 5.5, a Participant who has no Vested interest shall be deemed to
have received a complete distribution of his or her Vested interest as of the
last day of the Plan Year in which the Participant terminates employment. If a
portion of a Participant's Account is forfeited, Employer Stock allocated to the
Participant's Account shall be forfeited only after other assets.

        (b)   If a former Participant shall be reemployed by the Employer before
incurring five (5) consecutive One-Year Breaks in Service, any Forfeiture
incurred under Section 5.5, and any undistributed portion of the Participant's
Vested interest in the Account, shall be reinstated and maintained as a separate
Account until the Participant becomes fully Vested. At any subsequent time until
the Participant becomes fully Vested, the Participant's Vested interest in the
reinstated Account shall be equal to an amount ("X") determined by the formula
X = P(AB + D) -D, where P equals the Participant's Vested percentage, AB Equals
the Account balance, and D is the amount of the prior distribution or deemed
distribution.

        (c)   Forfeitures occurring during any Plan Year shall be used first to
restore (i) any Forfeitures for reemployed former Participants pursuant to
Section 5.5(b), and (ii) cancelled Accounts of missing persons who have been
located pursuant to Section 9.7. Any remaining Forfeitures shall be allocated
among Participants as provided in Section 4.2.

Article VI. Distributions from the Plan

        6.1.    Time and Manner of Distributions.    

        (a)   Distribution of the balance in a Participant's Account shall
commence as soon as practicable after the Participant's death, Retirement at or
after age 65, Disability or separation from service for any other reason.
However, if the value of the Vested portion of a Participant's

11

--------------------------------------------------------------------------------



Account exceeds Five Thousand Dollars ($5,000), the Participant may elect to
defer distribution until his or her Retirement at or after age 65.

        (b)   Notwithstanding any other provision of the Plan, unless a
Participant elects otherwise, distribution of the Vested portion of the
Participant's Account must commence not later than the sixtieth (60th) day after
the close of the Plan Year in which occurs the latest of: (i) the date the
Participant attains age 65; (ii) the date the Participant's employment with an
Employer terminates; or (iii) the tenth (10th) anniversary of the date on which
the Participant commenced participation in the Plan.

        (c)   A Participant's benefits must begin to be distributed in
accordance with the requirements of the regulations under Section 401(a)(9) of
the Code not later than April 1st of the calendar year following the later of:
(i) the calendar year in which the Participant attains age 701/2, or (ii) the
calendar year in which the Participant retires; provided, however, that
clause (ii) shall not apply in the case of a Participant who is a 5- percent
owner of the Employer. Notwithstanding any provision of this Section 6.1 to the
contrary, distributions shall be made in accordance with Section 401(a)(9) of
the Code and the regulations thereunder.

        (d)   Distribution of the Vested portion of a Participant's Account
shall be made pursuant to the election of the Participant (or at the election of
the Beneficiary if no election has been made prior to the Participant's death)
in either (i) a lump sum or (ii) five (5) substantially equal annual
installments equal to one-fifth of the Vested Account balance in the first year;
one-fourth in the second year; one third in the third year; one-half in the
fourth year, and the remaining balance in the fifth year. If a Participant dies
before benefit distribution has commenced, the Vested portion of the
Participant's Account shall be fully distributed not later than five (5) years
after the date of the Participant's death. If installment distributions
commenced prior to the Participant's death, they shall continue to the
Participant's beneficiary.

        So long as the Employer Stock held in the Plan is publicly traded on a
nationally recognized securities exchange, distributions to Participants shall
be made in the form of Employer Stock, except for the value of fractional
shares, which shall be distributed in cash. If the Employer Stock acquired with
the proceeds of an Acquisition Loan consists of more than one class, the
Participant must receive substantially the same proportion of each class.

        (e)   So long as the Employer Stock held in the Plan is publicly traded
on a nationally recognized securities exchange, an active Participant who (i) is
not a "highly compensated employee" within the meaning of Section 414(q) of the
Code, (ii) has completed at least 8 years of participation in the Plan, and
(iii) has not received a distribution or transfer under this Section or
Section 6.1(f), or a hardship distribution or in-service transfer under the
Prior Plan within the preceding 8 years, may elect to receive a distribution of
up to fifty percent (50%) of the Participant's Account balance as an "In-Service
Distribution". An In-Service Distribution shall be made in the form of Employer
Stock. An In-Service Distribution to a participant who has previously received
an In-Service Distribution, an In-Service Transfer under Section 6.1(f) or a
hardship distribution or in-service transfer under the Prior Plan (each a "Prior
Withdrawal") may not exceed 50% of the sum of the balance in the Participant's
Account as of the date of the Participant's election plus the amount of all
Prior Withdrawals, less the amount of all Prior Withdrawals. In-Service
Distributions shall be made in a uniform nondiscriminatory manner in accordance
with policies adopted by the Plan Administrator.

        (f)    So long as the Employer Stock held in the Plan is publicly traded
on a nationally recognized securities exchange, an active Participant who (i) is
not a "highly compensated employee" within the meaning of Section 414(q) of the
Code, (ii) has completed at least 8 years of participation in the Plan, and
(iii) has not received a Prior Withdrawal within the preceding 8 years, may
elect to make a transfer of up to fifty percent (50%) of the Participant's
Account

12

--------------------------------------------------------------------------------






balance, as an "In-Service Transfer" to a tax-qualified defined contribution
plan sponsored by the Employer or an Affiliate which accepts said transfers. To
the extent required to fund the In-Service Transfer, Employer Stock allocated to
the Participant's Account shall be sold. An In-Service Transfer to a Participant
who has received a Prior Withdrawal may not exceed 50% of the sum of the balance
in the Participant's Account as of the date of the Participant's election plus
the amount of all Prior Withdrawals, less the amount of all Prior Withdrawals.

        (g)   Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a Participant's election under this Section 6.1(g), a
Participant may elect, at the time and in the manner prescribed by the Plan
Administrator, to have all or any portion of an eligible rollover distribution
paid in a direct rollover, in cash or Employer Stock, directly to an eligible
retirement plan specified by the Participant.

        An "eligible rollover distribution" is any distribution of all or any
portion of the balance to the credit of the Participant, except that an eligible
rollover distribution does not include: (i) any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Participant or the joint
lives (or joint life expectancies) of the Participant and the Participant's
designated beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required under Code
Section 401(a)(9); (iii) the portion of any distribution that is not includible
in gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities); (iv) any hardship
distribution described in Section 401(K)(2)(B)(i)(IV) of the Code; and (v) other
items designated not to be eligible rollover distributions by regulation,
revenue ruling, notice, or other guidance issued by the Department of the
Treasury.

        An "eligible retirement plan" is an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a) or 403(b),
an eligible plan under Section 457 of the Code which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
a political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan, or a qualified trust
described in Code Section 401(a), that accepts the Participant's eligible
rollover distribution. However, in the case of an eligible rollover distribution
to a surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity. The Participant's surviving spouse and
the Participant's spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code section 414(p), are
considered Participants with regard to the interest of the spouse or former
spouse.

        6.2.    Diversification Election.    

        (a)   Each Qualified Participant shall be permitted to make a
Diversification Election with respect to 25 percent of the total number of
shares of Employer Stock acquired by or contributed to the Plan that have ever
been allocated to such Qualified Participant's Account (reduced by the number of
shares to which any prior Diversification Election applied) within 90 days after
the last day of each Plan Year during the Participant's Qualified Election
Period. Within 90 days after the close of the last Plan Year in the
Participant's Qualified Election Period, a Qualified Participant may make a
Diversification Election with respect to 50 percent of the total number of
shares of Employer Stock acquired by or contributed to the Plan that have ever
been allocated to such Qualified Participant's Account (reduced by the number of
shares previously distributed pursuant to a Diversification Election). A
Participant's Diversification Election shall be submitted to the Plan
Administrator in writing.

        (b)   The Diversification Election shall be satisfied through the
transfer in cash of that portion of the Participant's Account covered by the
Diversification Election to another qualified plan of an Employer which accepts
such transfers, within the 90-day period described in Section 6.2(a),

13

--------------------------------------------------------------------------------






provided that such plan permits employee-directed investments and offers at
least three (3) distinct investment options.

        6.3.    Put Option.    If at the time of distribution, Employer Stock
distributed from the Trust is not treated as "readily tradable on an established
market" within the meaning of Section 409(h) of the Code, a Participant or
beneficiary who receives shares of such Employer Stock pursuant to Section 6.1
or 6.2 shall have the right (a "put") to require the Employer to purchase the
shares of Employer Stock for their fair market value determined pursuant to
Section 4.6. The put shall be exercisable by written notice to the Plan
Administrator during the first 60 days after the stock is distributed by the
Plan and, if not exercised in that period, during the first 60-day period in the
next Plan Year after the valuation of Employer Stock under Section 4.6(b) has
been completed. If the put is exercised, the Trustees may, in their discretion,
assume the Employer's rights and obligations with respect to purchasing the
stock. Payment of the fair market value of the distributed shares under the put
shall be made in a lump sum or, if the Employer Stock was distributed as part of
a total distribution, in substantially equal annual installments commencing not
later than thirty (30) days after the Participant exercises the put option over
a period not exceeding 5 years. Installment obligations under the put option may
be prepaid at any time. If payment is made in installments, adequate security
shall be provided and reasonable interest shall be paid on the unpaid principal
balance.

        6.4.    Designation of Beneficiary.    Each Participant may designate a
beneficiary or beneficiaries to receive any benefits payable to the Participant
under the Plan upon the Participant's death and may change any such designation
at will. Such beneficiary or beneficiaries shall receive benefits pursuant to
Section 6.1. of the Plan. Any designation or change of designation shall be made
in writing in the form and manner prescribed by the Plan Administrator, and
shall be effective upon receipt by the Plan Administrator. Notwithstanding the
foregoing, if the Participant is married, the Participant's surviving spouse
shall be the designated beneficiary, unless such spouse has consented in a duly
notarized written consent to the designation of another beneficiary. If the
Participant fails to properly designate a beneficiary, or if the Plan
Administrator shall be unable to locate the designated beneficiary after
reasonable efforts have been made, or if no named beneficiary shall survive the
Participant, distribution of the Vested portion of the deceased Participant's
Account shall be made to the Participant's estate.

        6.5.    Proof of Death, Etc.    The Plan Administrator may require the
execution and delivery of such documents, papers and receipts as the Plan
Administrator may determine necessary or appropriate in order to establish the
fact of death of the Participant and the right and identity of any beneficiary
or other person or persons claiming any benefits under this Plan.

        6.6.    Qualified Domestic Relations Order.    In addition to payments
made under Section 6.1 on account of a Participant's separation from service,
payments may be made to an Alternate Payee (as defined below) prior to,
coincident with, or after a Participant's separation from service if made
pursuant to a Qualified Domestic Relations Order. A distribution to an Alternate
Payee may be made out of a Participant's Account without regards to the
Participant's earliest retirement age. Nothing in this subsection 6.7 shall
provide a Participant with a right to receive a distribution at a time not
otherwise permitted under the Plan, nor shall it provide the Alternate Payee
with a right to receive a form of payment not permitted under the Plan. The term
"Qualified Domestic Relations Order" means any judgment, decree, or order
(including approval of a property settlement agreement) which:

        (a)   relates to the provision of child support, alimony payments, or
marital property rights to a spouse, child or other dependent of a Participant,

        (b)   is made pursuant to a State domestic relations law (including a
community property law),

        (c)   creates or recognizes the existence of an Alternate Payee's right
to, or assigns to an Alternate Payee the right to, receive all or a portion of
the benefits payable with respect to the Participant,

14

--------------------------------------------------------------------------------






        (d)   clearly specifies the name and last known mailing address, if any,
of the Participant and the name and mailing address of each Alternate Payee
covered by the order, the amount and percentage of the participant's benefits to
be paid by the Plan to each Alternate Payee, or the manner in which such amount
or percentage is to be determined, the number of payments or period to which
such order applies and each plan to which such order applies, and

        (e)   does not require the Plan to provide (i) any form or type of
benefit, or any option, not otherwise provided under the Plan, (ii) increased
benefits, or (iii) benefits to an Alternate Payee which are required to be paid
to another payee under another order previously determined by the Plan
Administrator to be a Qualified Domestic Relations Order.

        The Plan Administrator shall establish reasonable procedures to
determine the qualified status of domestic relations orders and to administer
distributions under such qualified orders. The Plan Administrator may, in it
sole discretion, establish and maintain a segregated account for each Alternate
Payee. The term "Alternate Payee" means any spouse, former spouse, child or
other dependent of a Participant who is recognized by a Qualified Domestic
Relations Order as having a right to receive all or a portion of the benefits
payable under the Plan with respect to the Participant.

Article VII. Plan Administration

        7.1.    Organization of the Plan Administrator.    The Employer, acting
through the Corporate Vice President of Human Resources or such other individual
or committee as may be designated by the Board, shall be the Plan Administrator
and shall administer the Plan on behalf of the Employer. Any person serving as
Plan Administrator may be removed by the Board at any time, and may resign by
delivering written notice to the Board. A person or committee serving as the
Plan Administrator hereunder shall report to the Board periodically with regard
to the matters for which it is responsible under the Plan, but in no event less
frequently than annually.

        7.2.    Operation of the Plan Administrator.    The Plan Administrator
may make such rules regarding its duties as Plan Administrator as it may deem
necessary or appropriate. No person serving as Plan Administrator shall be
entitled to act on or decide any matter relating to any of his or her rights or
benefits under the Plan.

        7.3.    Responsibilities of the Employer and Plan Administrator.    The
Plan Administrator shall be the named fiduciary of the Plan and shall serve as
the administrator of the Plan as defined in Section 3(16) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"). The Plan
Administrator shall have general responsibility for:

        (a)   Operating, interpreting and administering the Plan in accordance
with the terms of the pertinent documents, written resolutions adopted from time
to time governing the Plan and any related funding agreement;

        (b)   Determining benefit eligibility, communicating and administering
the distribution provisions of Article VI of the Plan, and directing the Trustee
as to the time and manner of benefit distributions under the Plan, and;

        (c)   Establishing procedures and adopting uniform rules and regulations
including, without limitation, funding and liquidity policies for the Trust, as
it deems necessary or appropriate for the effective administration of the Plan;

        (d)   Hiring persons and organizations to provide legal, accounting,
actuarial and other services necessary to the Plan;

        (e)   Issuing directions for the payment of any fees, taxes, charges or
other costs incidental to the operation and management of the Plan as provided
in Section 7.5;

15

--------------------------------------------------------------------------------






        (f)    Preparing and filing all reports and returns required to be filed
by the Plan with any government agency and submitting an annual report of the
operations of the Plan to the Board;

        (g)   Compliance with all disclosure requirements imposed by state or
federal law;

        (h)   Maintenance of all records of the Plan other than those required
to be maintained by the Trustee, including, without limiting the foregoing,
records and information with respect to the employment date, date of
participation in the Plan and, elections by Participants, their spouses and
beneficiaries, and consents granted and determinations made under the Plan and
the Trust; and

        (i)    Performance of all other acts required by the Plan documents or
applicable law to be performed by the Plan Administrator.

The Plan Administrator shall have, except as otherwise provided herein, all
powers necessary to carry out the provisions of the pertinent documents, shall
have the exclusive right to construe such documents and to determine and resolve
any question that may arise in connection with the funding, application or
administration of the Plan, and may secure all reasonable assistance and advice
in the performance of its duties. The Plan Administrator shall be entitled to
rely conclusively upon all tables, valuations, certificates, opinions and
reports furnished by any actuary, accountant, controller, counsel or person who
is employed or engaged for such purposes.

        7.4.    Management of Trust Fund Assets.    The Trustee shall have
exclusive responsibility, subject to specific provisions of the Plan and Trust,
for the management and control of the assets of the Trust.

        7.5.    Expenses.    Any person acting as Plan Administrator shall be
reimbursed for the reasonable expenses incurred in connection with their
services. All costs and expenses incurred in the implementation, administration
and operation of the Plan shall be paid by the Plan to the extent not paid by
the Employer. Except as otherwise required by ERISA, no bond or other security
shall be required of any person acting as Plan Administrator in any
jurisdiction.

        7.6.    Allocation and Delegation of Responsibility.    If more than one
person is serving as Plan Administrator, they may allocate their duties in any
manner they deem appropriate, by a written instrument signed by all members of
the Plan Administrator. A copy of any such instrument shall be maintained with
the Plan records. In the event the Plan Administrator should so allocate its
duties, an individual shall be liable only for those duties specifically
allocated to him or her under the instrument, and not for those allocated to any
other person. The Plan Administrator may delegate to any person or agent its
responsibility to perform any act hereunder, including, without limitation,
those matters involving the exercise of discretion, provided that such
delegation shall be subject to revocation at any time at the discretion of the
Plan Administrator. A person exercising administrative responsibilities
delegated by the Plan Administrator shall be subject to removal by the Plan
Administrator at any time, and may resign by delivering written notice to the
Plan Administrator.

        7.7.    Indemnification.    To the maximum extent permitted by law, no
person serving as Plan Administrator shall be personally liable by reason of any
contract or other instrument executed by the person or on the person's behalf in
his or her capacity as Plan Administrator nor for any mistake of judgment made
in good faith, and the Employer shall indemnify and hold harmless directly from
its own assets (including the proceeds of any insurance policy, the premiums of
which are paid from the Employer's own assets) each person serving as the Plan
Administrator and each other officer, Employee, or director of the Employer to
whom any duty or power relating to the administration or interpretation of the
Plan or to the management and control of the assets of the Plan may be delegated
or allocated, against any cost or expense (including counsel fees) or liability
(including any amount imposed in the form of a money judgment, civil penalty,
excise tax, or any sum paid in settlement of a claim with the approval of the
Employer) arising out of any act or omission to act in connection with the Plan
unless arising out of such person's gross negligence, willful misconduct or bad
faith. No such

16

--------------------------------------------------------------------------------




individual shall be liable with respect to a breach of fiduciary duty if such a
breach occurred before the individual became a fiduciary or after he or she
ceased to be a fiduciary.

        7.8.    Service of Process.    The Corporate Vice President of Human
Resources of the Employer, or such other person(s) as may from time to time be
designated by the Plan Administrator, shall be the agent for service of process
under the Plan.

        7.9.    Statement of Account.    The Plan Administrator shall provide
each Participant with an annual statement of the Participant's Account as of the
last day of the preceding Plan Year.

        7.10.    Advisory Committee.    The Board may, in its discretion,
appoint an advisory committee of Employees to assist the Plan Administrator in
explaining and communicating the terms of the Plan to Participants.

Article VIII. The Trust

        8.1.    Establishment of Trust.    Contemporaneously with the execution
of this amended and restated Plan, the Employer shall execute a trust agreement
with one (1) or more Trustees appointed by the Board, to hold the assets of the
prior plan, into which all contributions to the Plan shall be paid, and from
which all benefits under the Plan and any Plan expenses not paid directly by the
Employer shall be paid. All contributions to the Plan shall be paid over to the
Trustee and held and invested pursuant to the provisions of the Trust

        8.2.    Interest in Trust.    No person shall have any interest in or
right to any part of the earnings or the assets of the Trust, except as and to
the extent provided herein. The Employer and any participating affiliated
Employers shall have no liability for the payment of benefits from the Trust nor
for the administration of funds paid to the Trustee.

        8.3.    Accounts.    A Participant's interest in the Trust shall be
reflected in his or her Account. One or more subaccounts shall be established
under each Participant's Account as described in Section 4.1. Notwithstanding
the foregoing, the Trust shall be treated as a single trust for purposes of
investment and administration, and nothing contained herein shall require a
physical segregation of assets for any subaccount or Account. The Trustee shall
render an account of the transactions of the Trust to the Board and to the Plan
Administrator at least annually and at such other times as may reasonably be
required by the Board or the Plan Administrator.

        8.4.    Investment of Assets and Voting Rights.    

        (a)   The Trustee shall invest all cash contributions to the Plan and
any earnings thereon in Employer Stock, except to the extent necessary to meet
the requirements of the Plan liquidity policy as communicated to the Trustee by
the Plan Administrator. No investment in Employer Stock shall be made at a price
in excess of the fair market value of such Stock at the time of purchase. Assets
of the Trust not invested in Employer Stock shall be invested by the Trustee or
by an investment manager appointed by the Board. Employer contributions made in
cash, and other cash received by the Trustee, may be used to acquire Employer
Stock on the open market, or directly from the issuer or from one or more of its
shareholders.

        (b)   Voting rights with respect to Employer Stock held by the Trust
shall be exercised by the Trustee in accordance with the following provisions of
this Section 8.4(b):

(i)The Trustee shall vote all Employer Stock held as part of the Plan assets.

(ii)Notwithstanding the foregoing, if the Employer has a registration-type class
of securities, each Participant or beneficiary shall be entitled to direct the
Trustee as to the manner in which the Employer Stock allocated to the Account of
such Participant or beneficiary is to be voted. The Trustee shall vote
unallocated Employer Stock and allocated Employer

17

--------------------------------------------------------------------------------



Stock for which no voting instructions are received in the same proportions as
Participants have given directions to the Trustee to vote their allocated
Employer Stock. If the Employer does not have a registration-type class of
securities, each Participant or beneficiary shall be entitled to direct the
Trustee as to the manner in which voting rights on shares of Employer Stock
which are allocated to the Account of such Participant or beneficiary are to be
exercised with respect to any corporate matter which involves the voting of such
shares with respect to the approval or disapproval of any corporate merger or
consolidation, recapitalization, reclassification, liquidation, dissolution,
sale of substantially all assets of a trade or business, or such similar
transaction as may be prescribed in regulations under Section 409(e) of the
Code. For purposes of this Section, the term "registration-type class of
securities" means: (A) a class of securities required to be registered under
Section 12 of the Securities Exchange Act of 1934; and (B) a class of securities
which would be required to be so registered except for the exemption from
registration provided in subsection (g)(2)(H) of such Section 12.

(iii)To facilitate the pass through voting rights described in (ii) above, the
Trustee, with the assistance of the Plan Administrator, shall deliver to each
Participant a copy of all proxies, notices and other information which is
distributed to voting shareholders generally; and the Plan Administrator shall
establish such procedures for the collection of Participants' instructions as to
the voting of Employer Stock and the timely transmission of such instructions to
the Trustee as it shall determine to be appropriate.

        8.5.    Acquisition Loans.    The Trustee may incur an Acquisition Loan
from time to time from any person, including a disqualified person, for the
purpose of financing the acquisition of Financed Shares for the Trust, or
repaying the Acquisition Loan or a prior Acquisition Loan. All Acquisition Loans
shall satisfy the following requirements:

        (a)   The Acquisition Loan must be at a reasonable rate of interest;

        (b)   Any collateral pledged to the creditor by the Plan shall consist
only of Employer Stock purchased with the borrowed funds, or Employer Stock that
was used as collateral on a prior Acquisition Loan repaid with the proceeds of
the current Acquisition Loan;

        (c)   Under the terms of the Acquisition Loan, any pledge of Employer
Stock shall provide for the release of shares so pledged on a pro-rata basis
pursuant to Section 4.3;

        (d)   Under the terms of the Acquisition Loan, the creditor shall have
no recourse against the Plan except with respect to such collateral, earnings
attributable to such collateral, Employer contributions (other than
contributions of Employer Stock) that were made to meet obligations under the
Loan, and earnings attributable to such contributions;

        (e)   The Acquisition Loan must be for a specific term and may not be
payable at the demand of any person, except in the event of default;

        (f)    In the event of default, the value of Plan assets transferred in
satisfaction of the Acquisition Loan shall not exceed the amount of default. If
the lender is a disqualified person, an Acquisition Loan shall provide for a
transfer of Plan assets upon default only upon and to the extent of the failure
of the Plan to meet the payment schedule of the Acquisition Loan; and

        (g)   Acquisition Loan payments during a Plan Year must not exceed an
amount equal to (i) the sum, over all Plan Years, of all contributions and cash
dividends paid by the Employer to the Plan with respect to such Acquisition Loan
and earnings on such Employer contributions and cash dividends, less (ii) the
sum of the Acquisition Loan payments in all preceding Plan Years. A separate
accounting shall be maintained for such Employer contributions, cash dividends
and earnings until the Acquisition Loan is repaid.

18

--------------------------------------------------------------------------------






For purposes of this Section, the term "disqualified person" means a person
within the meaning of Section 4975(e)(2) of the Code who is (i) a fiduciary;
(ii) a person providing services to the Plan; (iii) an employer any of whose
employees are covered by the Plan; (iv) an employee organization any of whose
members are covered by the Plan; (v) an owner, direct or indirect, of 50% or
more of the total combined voting power of all classes of voting stock or of the
total value of all classes of stock, of an employer or employee organization
described in (iii) or (iv); (vi) a member of the family of any individual
described in (i) through (iii), or (v); (vii) a corporation, partnership, trust
or estate of which (or in which) 50% or more of the voting power, capital
interest or beneficial interest, as appropriate, is owned by any person
described in (i) through (v); (viii) an officer, director, 10% or more
shareholder, or a highly compensated employee of a person described in
(iii) through (v), or (vii); or (ix) a 10% or more partner (in capital or
profits) or joint venturer of a person described in (iii) through (v), or (vii).

        No Employer Stock, except as provided in Section 6.3 and Section 6.4,
acquired with the proceeds of an Acquisition Loan may be subject to a put, call,
or other option, or buy-sell or similar arrangement when held by and when
distributed from the Trust, whether or not the Plan is then an ESOP. The
protections and rights granted in this section are nonterminable, and such
protections and rights shall continue to exist under the terms of this Plan so
long as any Employer Stock acquired with the proceeds of an Acquisition Loan is
held by the Trust or by any Participant or other person for whose benefit such
protections and rights have been created, and neither the repayment of such Loan
nor the failure of the Plan to be an ESOP, nor an amendment of the Plan shall
cause a termination of said protections and rights.

        8.6.    Liability of Trustee.    The Trustee shall administer the Trust,
in accordance with the Plan documents, solely for the benefit of Plan
Participants, with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man familiar with such matters
would employ acting in a like capacity and with like aims, and shall be liable
only to the extent the Trustee fails to act in such manner. A Trustee shall be
liable for a breach of such duty by another Trustee only to the extent he or she
could have prevented such breach, or participated therein, or failed to make
reasonable efforts to remedy such breach after obtaining knowledge thereof. No
Trustee shall incur any liability on account of any action taken at the
direction of the Employer or the Plan Administrator in accordance with the terms
of the Plan, or for any investment decision made at the direction of an
investment manager.

        8.7.    Allocation of Duties.    If more than one Trustee has been
appointed, the Trustees shall have the power to allocate their duties among
themselves by a written instrument signed by all the Trustees, copies of which
are delivered to the Plan Administrator and the Board. In the event the Trustees
should so allocate their responsibilities, each Trustee shall be liable only for
those duties specifically allocated to him or her, and not for those not
specifically allocated to another Trustee.

        8.8.    Legal Limitation.    The Trustee shall not be required to engage
in any transaction, including, without limitation, a purchase or sale of
Employer Stock, if the Trustee determines in its sole discretion that such
action might tend to subject the Trustee, the Plan, an Employer or any
Participant to liability under federal or state laws.

        8.9.    Appointment of Independent Fiduciary.    Notwithstanding any
provision of the Plan or Trust to the contrary, the Board may appoint an
Independent Fiduciary to act on behalf of the Plan and Trust, or to direct the
Trustee to act on behalf of the Plan and Trust, with respect to any issue which
involves a conflict of interest, or for any other purpose determined by the
Board. The Independent Fiduciary shall be granted such power, authority and
discretion as may be necessary and appropriate for it to carry out its duties
and responsibilities, including, but not limited to, any and all powers and
discretion granted to the Plan Administrator or the Trustee under the Plan and
Trust and the authority to direct the Trustee to take such action as the
Independent Fiduciary determines to be appropriate.

19

--------------------------------------------------------------------------------



Article IX. General

        9.1.    Amendment of Plan.    (a) The Employer reserves the right at any
time and from time to time, and retroactively if deemed necessary or
appropriate, to conform with governmental regulations or other policies, to
modify or amend in whole or in part any or all of the provisions of the Plan,
without the consent of any participating Affiliate, Participant or beneficiary;
provided, however, that the Vested benefit of any Participant on the later of
(i) the date the amendment is adopted, or (ii) the date the amendment is
effective, shall not be less than the Participant's Vested benefit under the
Plan without regard to such amendment.

        (b)   In the event the vesting schedule provided in Section 5.1 is
amended, or changed on account of the Plan becoming or ceasing to be Top-Heavy,
any Participant who has completed at least three (3) Years of Service may elect
to have the Vested interest in his or her Account determined under the Plan
without regard to such amendment or change by notifying the Plan Administrator
in writing within the election period hereinafter described. The election period
shall begin on the date such amendment is adopted or the date such change is
effective, as the case may be, and shall end no earlier than the latest of the
following dates:

(i)the date which is 60 days after the day such amendment is adopted;

(ii)the date which is 60 days after the day such amendment or change becomes
effective; or

(iii)the date which is 60 days after the day the Participant is given written
notice of such amendment or change by the Plan Administrator.

        Any election made pursuant to this Section 9.1 (b) shall be irrevocable.

        9.2.    Plan Termination.    

        (a)   The Employer reserves the right to terminate the Plan in whole or
in part or to discontinue contributions hereto at any time without the consent
of any Employee, Participant or beneficiary. Each affiliated Employer, by its
adoption of the Plan, shall be deemed to have delegated this authority to the
Employer.

        (b)   Upon termination of the Plan, no further contributions shall be
made under the Plan and no amount shall thereafter be payable under the Plan to
or in respect of any Participant except as provided in this Section 9.2. To the
maximum extent permitted by ERISA, transfers, distributions or other
dispositions of the assets of the Plan as provided in this Section 9.2 shall
constitute a complete discharge of all liabilities under the Plan. All of the
provisions of the Plan which in the opinion of the Plan Administrator are
necessary for the administration of the Plan and the administration and
distribution, transfer or other disposition of the assets of the Plan in
accordance with this Section 9.2 and Section 9.11 shall remain in force. The
interest of each Participant as of the date of the termination of the Plan in
the amount, if any, allocated to the Participant's Account shall be
non-forfeitable as of such date. Upon receipt by the Plan Administrator of the
approval of the Internal Revenue Service of such termination, the value of each
such Account shall be determined as of the Valuation Date coinciding with or
immediately preceding the date of distribution and shall be paid from the Trust
to each Participant and former Participant (or, in the event of the death of a
Participant or former Participant, the beneficiary thereof) in a lump sum or any
manner of distribution specified in Article VI above, as the Plan Administrator
shall determine. All determinations, approvals and notifications referred to
above shall be in form and substance and from a source satisfactory to counsel
for the Plan.

        (c)   In the event that the Plan Administrator or the Internal Revenue
Service determines that a partial termination (within the meaning of ERISA) of
the Plan has occurred, then the interest of

20

--------------------------------------------------------------------------------






each Participant affected thereby in the amount, if any, allocated to his or her
Account shall be non-forfeitable as of the date of such partial termination.

        9.3.    Notice of Amendment.    Notice of any amendment, modification,
suspension or termination of the Plan shall be given by the Board to the Plan
Administrator, the Trustee and all Employers.

        9.4.    Non-Alienation of Benefits.    No benefit under the Plan shall
be subject in any manner to alienation by anticipation, sale, transfer,
assignment, bankruptcy, pledge, encumbrance, attachment, garnishment, levy,
execution, or other legal or equitable process, except insofar as may be
otherwise required by law or in accordance with a "qualified domestic relations
order" (as defined in Section 414(p) of the Code). Any attempt to do so shall be
void and shall entitle the Plan Administrator to suspend such benefit and to
hold or apply the same to or for the benefit of such Participant or his or her
beneficiary, spouse, child, parent or other blood relative, or any of them.

        9.5.    Employment Relation.    The establishment of the Plan shall have
no effect on the employment rights of any Employee or former Employee of an
Employer. The adoption and maintenance of the Plan shall not constitute a
contract between the Employer and any Employee, or consideration for, or an
inducement to or condition of, the employment of any Employee.

        9.6.    Payments to Minors and Incompetents.    In the event that the
Plan Administrator shall determine that a Participant or beneficiary hereunder
is a minor, is unable to care for his or her affairs due to illness or accident,
or is otherwise incompetent to receive a benefit payable hereunder, the Plan
Administrator may, in its discretion, direct that any benefit payment due the
Participant, if not claimed by a duly appointed legal representative, may be
held for the Participant or may be paid to his or her spouse, child, parent or
other blood relative, or to a person with whom he or she resides, and any
payment so made shall completely discharge the liability of the Plan therefor.

        9.7.    Missing Persons.    If the Plan Administrator after undertaking
a reasonable investigation, cannot ascertain the whereabouts of any person to
whom a payment is due under the Plan, and if after such payment is due, a notice
of such payment due is mailed to the last known address of such person, as shown
on the records of the Plan Administrator or the Employer and, within twelve
months after such mailing, such person has not made written claim therefor, the
Plan Administrator, after receiving advice from counsel to the Plan, may direct
that such payment and all remaining payments otherwise due to such person be
cancelled on the records of the Plan and the amount thereof allocated as an
Employer contribution for the benefit of other Participants, and upon such
cancellation, the Plan and the Trust shall have no further liability therefor.
If the Plan Administrator subsequently locates such person, the cancelled
Account shall be restored in the manner described in Section 3.1(a)

        9.8.    Sole Source of Benefits.    The Participants in the Plan and
their beneficiaries shall look solely to the assets of the Trust established
hereunder for the benefits payable hereunder, and the Employer shall not be
liable hereunder except to the extent payments are made to the Trust.

        9.9.    Plan Qualification.    Notwithstanding any other provision of
the Plan, the adoption of this amendment and restatement to the Plan is
conditioned upon the Plan and Trust being determined by the Internal Revenue
Service to continue to meet the qualification requirements of Section 401(a) of
the Code, so that the Employer may deduct currently for Federal income tax
purposes its contributions to the Trust and so that the Participants may exclude
the contributions from their gross income and recognize income only when they
receive benefits. In the event that this amended and restated Plan is held by
the Internal Revenue Service not to qualify under Section 401(a) of the Code,
the Plan may be amended retroactively to the earliest date permitted by Treasury
regulations in order to secure qualification under Section 401(a) of the Code.

        9.10.    Merger, Consolidation, Etc.    No merger or consolidation with,
or transfer of assets or liabilities to, any other plan shall occur unless,
immediately after such merger, consolidation or transfer each Participant in the
Plan would, if the Plan were then terminated, be entitled to receive a benefit

21

--------------------------------------------------------------------------------




equal to or greater than the benefit he or she would have been entitled to
receive immediately before such merger, consolidation, or transfer if the Plan
had then been terminated.

        9.11.    Exclusive Benefit.    Except to the extent required to be used
to repay an Acquisition Loan, and under the circumstances permitted from time to
time by the law governing the requirements applicable to qualified plans, within
the meaning of Section 401 of the Code (or any successor provision), none of the
assets held by the Trustee under the Plan shall, prior to the satisfaction of
all liabilities under the Plan, ever revert to any Employer or otherwise be
diverted to purposes other than the exclusive benefit of the Participants or
their beneficiaries. Notwithstanding the foregoing:

        (a)   any contribution made by an Employer or on behalf of an Employer
because of a mistake of fact may be returned to such Employer within one year
after such contribution is made; and

        (b)   if the deduction of a contribution by an Employer or on behalf of
an Employer is disallowed under Section 404 of the Code, then, to the extent the
deduction is disallowed, such contribution may be returned to such Employer
within one year after the disallowance of the deduction.

        9.12.    Claims for Benefits.    In the event a claim for benefits under
the Plan is denied, notice of such denial shall be given to the Participant or
beneficiary whose claim has been denied, clearly stating the reason for such
denial and informing such Participant or beneficiary of the procedure for
obtaining a full and fair review of such denial.

        9.13.    Service of Plan Fiduciaries.    Any Trustee, person or
committee serving as Plan Administrator, and any other fiduciary with respect to
the Plan may serve the Plan in more than one such capacity.

        9.14.    Governing Law.    The Plan shall be construed, interpreted,
regulated and administered under the laws of the State of Delaware to the extent
such laws are not preempted by federal law.

        9.15.    Gender and Number.    Wherever used herein, the masculine
gender shall include the feminine gender and the singular shall include the
plural, unless the context clearly requires otherwise.

        9.16.    Titles and Headings.    The titles to Articles and headings of
Sections of the Plan are for convenience of reference only. In case of conflict,
the text of the Plan, rather than such titles and headings, shall control.

Article X. Top-Heavy Provisions

        10.1.    Definitions.    

        (a)   For purposes of this Article X and as otherwise used in the Plan,
the following definitions shall apply in addition to those set forth in
Article I:

        "Aggregated Plans" shall mean (i) all plans of the Aggregation Group
which are required to be aggregated with the Plan, and (ii) all plans of the
Aggregation Group which are permitted to be aggregated with the Plan and which
the Employer elects to aggregate with the Plan, for purposes of determining
whether the Plan is Top-Heavy. A plan (including a terminated plan) shall be
required to be aggregated with the Plan if such a plan during the Plan Year
containing the Determination Date or any of the four preceding Plan Years,
includes as a participant a Key Employee or enables a plan of the Aggregation
Group in which a Key Employee participates to qualify under Section 401(a)(4) or
Section 410 of the Code. A plan of the Aggregation Group shall be permitted to
be aggregated with the Plan if such plan satisfies the requirements of Sections
401(a)(4) and 410 of the Code, when considered together with the Plan and all
plans which are required to be aggregated with the Plan. No plan shall be
aggregated with the Plan unless it is a qualified plan under Section 401

22

--------------------------------------------------------------------------------



of the Code. When aggregating plans, the value of account balances and accrued
benefits shall be calculated with reference to the Determination Dates that fall
within the same calendar year.

        "Compensation" for purposes of computing the minimum allocation,
compensation shall mean compensation as defined in Treas. Reg. §1.415-2(d), as
limited by Section 401(a)(17) of the Code. For purposes of determining whether
an employee is a Key Employee, compensation shall mean compensation as defined
in Section 415(c)(3) of the Code.

        "Determination Date" shall mean, with respect to the first Plan Year,
the last day of such Plan Year, and with respect to any subsequent Plan Year,
the last day of the preceding Plan Year.

        "Key Employee" shall mean any Participant in the Plan (including a
beneficiary) who at any time during the Plan Year was (i) an officer of the
Employer having annual compensation in excess of $130,000, (ii) a five percent
owner of the Employer; or (iii) a one percent owner of the Employer having
annual compensation in excess of $150,000. For purposes of clause (i), no more
than 50 employees (or, if lesser, the greater of 3 or 10 percent of the
employees) shall be treated as officers, and, for Plan Years beginning after
2002, the $130,000 shall be adjusted in the manner provided in Section 415(d) of
the Code, except that the base period shall be the calendar quarter beginning
July 1, 2001, and any increase which is not a multiple of $5,000 shall be
rounded to the next lower multiple of $5,000. The determination of who is a Key
Employee will be made in accordance with section 416(i)(1) of the Code and the
Regulations thereunder.

        "Non-Key Employee" shall mean an individual who is not a Key Employee.

        "Top-Heavy" shall mean that as of the Determination Date for a Plan
Year, the Value of Accumulated Benefits for Key Employees under all Aggregated
Plans exceeds 60% of the Value of Accumulated Benefits for all individuals under
all Aggregated Plans as set forth in Section 416(g) of the Code. Solely for the
purpose of determining if the Plan, or any other plan included in a required
Aggregation Group of which this Plan is a part, is Top-Heavy the accrued benefit
of an Employee other than a Key Employee shall be determined under (a) the
method, if any, that uniformly applies for accrual purposes under all plans
maintained by the Aggregation Group, or (b) if there is no such method, as if
such benefit accrued not more rapidly than the slowest accrual rate permitted
under the fractional accrual rate of Section 411(b)(1)(C) of the Code.

        "Valuation Date" means the annual date on which plan assets must be
valued for the purpose of determining the value of account balances or the date
as of which a defined benefit plan computes plan costs, assets and liabilities
for purposes of minimum funding. The Valuation Date for a defined contribution
plan shall be the most recent Valuation Date for such plan within the 12-month
period ending on the Determination Date.

        "Value of Accumulated Benefits" shall mean the sum of:

(i)In the case of a defined benefit plan, the present value of the accrued
benefit determined as of the most recent Valuation Date which is within a
12-month period ending on the Determination Date and using the same actuarial
assumptions as to interest and mortality as specified in such defined benefit
plan, plus the sum of any amounts distributed to the individual from any defined
benefit plan in the Aggregation Group, and any terminated deferred benefit plan
which, had it not been terminated, would have been aggregated with such plan
under Section 416(g)(2)(A)(i) of the Code during the 1-year period ending on the
Determination Date.

23

--------------------------------------------------------------------------------



(ii)In the case of a defined contribution plan, the sum of the accounts of the
individual as of the most recent Valuation Date which is within a 12-month
period ending on the Determination Date, plus the sum of any amounts distributed
to the individual from any defined continuation plan in the Aggregation Group
and any terminated defined contribution plan which, had it not been terminated,
would have been aggregated with such plan under Section 416(g)(2)(A)(i) of the
Code during the 1-year period ending on the Determination Date.

        In the case of a distribution made for a reason other than separation
from service, death or Disability, "5-year period" shall be substituted in
clauses (i) and (ii) for each reference to "1-year period"; provided, however,
that in no case shall the accrued benefits or account balances of any individual
who has not performed services for the employer during the 1-year period ending
on the Determination Date be taken into account.

        "Year of Top-Heavy Service" shall mean a Year of Service of a
Participant which commenced in a Plan Year during which the Plan was Top-Heavy.

        (b)   Only for purposes of determining a Key Employee's allocation
percentage under Section 10.2(a), any Employer matching and salary deferral
contributions will be included. The minimum contributions specified in
Section 10.2(a) shall apply to all Participants under this Plan who are Non-Key
Employees except any such Participant who was not employed by an Employer on the
last day of the Plan Year. In addition, in the case of a Non-Key Employee who is
a participant in both this Plan and in a defined benefit plan that is an
Aggregated Plan, the minimum contribution specified in Section 10.2(a) above
shall be 5% of compensation.

        10.2.    Minimum Contributions.    

        (a)   Except as otherwise provided in Section 10.2(b) below, if the Plan
is determined to be Top-Heavy with respect to a Plan Year, the Employer
contributions and Forfeitures allocated on behalf of any Participant who is a
Non-Key Employee shall not be less than the lesser of 3 percent of such
Participant's compensation (within the meaning of Section 415 of the Code) or,
in the case where the Employer has no defined benefit plan which designates this
Plan to satisfy Section 401 of the Code, the largest percentage of Employer
contributions and Forfeitures allocated on behalf of any Key Employee for that
year. This minimum allocation is determined without regard to any social
security contribution. The minimum allocation shall be made even though, under
other Plan provisions, the Participant would not otherwise be entitled to
receive an allocation, or would have received a lesser allocation for the year.

        (b)   The provision in Section 10.2(a) above shall not apply to any
Participant who was not employed by an Employer on the last day of the Plan
Year. The Plan Administrator shall to the maximum permitted by the Code and in
accordance with the regulations thereunder, apply the provisions of this
Article X by taking into account the benefits payable and the contributions made
under all other defined contribution and defined benefit plans maintained by an
Employer which are qualified under Section 401(a) of the Code to prevent
inappropriate omissions or required duplication of minimum benefits or
contributions.

        10.3.    Vesting.    

        If the Plan is determined to be Top-Heavy with respect to a Plan Year,
the Vested interest of each Participant, who is credited with at least one Hour
of Service on or after the date the Plan becomes Top-Heavy, in the amount
allocated to his or her Account shall not be less than the percentage

24

--------------------------------------------------------------------------------




determined in accordance with the most favorable to the Participant of (i) the
current vesting Schedule, or (ii) the following vesting schedule:

Participant's
Years of Service


--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

  less than 3   None   More than 3   100 %

If in a subsequent Plan Year the Plan is no longer Top-Heavy, the above vesting
Schedule (if otherwise applicable) shall not apply to the portion of the
Participant's Account attributable to Employer contributions and Forfeitures
made on or after the first day of the first Plan Year in which the Plan is no
longer Top-Heavy and the vesting provisions that were in effect prior to the
time the Plan became Top-Heavy shall be reinstated, provided, however, that
portions of a Participant's Account which were Vested prior to the time the Plan
was no longer Top-Heavy shall remain Vested.

25

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, United Natural Foods, Inc. has adopted the Plan this
1st day of March, 2004, effective as of the Effective Date.

WITNESS:   UNITED NATURAL FOODS, INC.
 
 
By
 
  /s/  DIANN SANCHEZ             /s/  STEVEN H. TOWNSEND   
Authorized Officer


26

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

